Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 1 of 18

INVESTIGATIVE DISPOSITION *

pt LEN ED pe 5. 5
: ; ~

 

Case Name: Kodjo Agblekpe v. Bunker-Hill Community College
MCAD Docket No.: 19BEM03315 Pa Ta ad,
EEOC Docket No.: 16C-2020-00352

No. of Employees: 25+

Investigator: Nicole Cocuy, Compliance Officer
Recommendation: Lack of Probable Cause

Introduction

On November 27, 2019, Complainant filed a complaint against Respondent alleging
unlawful discrimination based on race and color (Black) and sex (male) in violation of
M.G.L. c. 151B, § 4(1) and Title VII of the Civil Rights Act, as amended.

Complainant’s Allegations

Complainant alleges as follows. Complainant identifies his race and color as Black. On
April 11, 2019, Complainant applied for the Special Program Coordinator: Food Pantry
(“DISH Coordinator”) position with Respondent. On April 30, 2019, Respondent
interviewed Complainant for the DISH Coordinator position. On May 1, 2019, Dean of
Students Julie Elkins (White female) invited Complainant to meet with her and Assistant
Dean Will J. Cribby (White male) on May 8, 2019. On May 8, 2019, Complainant met
with Mr. Cribby and Ms. Elkins to discuss the job duties and responsibilities for the DISH
Coordinator position. On May 28, 2019, Complainant received a letter from Assistant Vice
President of Human Resources Molly Ambrose stating that Complainant was not selected
for the DISH Coordinator position. In September 2019, Complainant looked at
Respondent’s website and discovered that Respondent hired M-H. (White female) for the
DISH Coordinator position.

Respondent’s Position

Respondent asserts as follows. On or about April 1, 2019, Respondent posted a notice for
the new DISH Coordinator position. The DISH Coordinator position’s main function is to
develop and manage processes, procedures, and programs for the new on-campus food
pantry, the DISH. Complainant applied for the DISH Coordinator position on April 11,
2019. Respondent selected five candidates for interviews. On April 30, 2019, Respondent
interviewed Complainant for the DISH Coordinator position. Of the five interviewed
candidates, Respondent found two candidates, Complainant and M.H., to be qualified for
the position. Ms. Elkins and Vice-President/Provost of Academic Affairs and Student
Services James Caniff both recommended M.H. for the position over Complainant due to
her experience developing and managing food pantries at two higher education institutions.

Kodjo Agblekpe v. Bunker Hill Community College
19BEM03315 ]
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 2 of 18

Complainant did not have experience in creating or developing food pantries in a higher
education setting,

Summary of Inyestigation and Analysis

Failure to Hire — Race, color, and sex

In order to establish a prima facie case for failure to promote, Complainant must show: (1)
he is a member of the protected classes; (2) he applied for a position for which the
employer was seeking applicants; (3) Complainant was minimally qualified for the
position; and (4) Complainant was rejected for the position and Respondent hired someone
not in Complainant’s protected class, or continued to seek to hire or promote individuals
with qualifications similar to Complainant’s. If Complainant establishes the prima facie
case, Respondent may show that there was a legitimate non-discriminatory reason for the
failure to promote or hire Complainant. If Respondent succeeds in offering such reasons,
Complainant must then show that the proffered reason is a pretext for discrimination,

Complainant is a member of protected classes by virtue of his race, color, and sex. It is
undisputed that Complainant applied for the open DISH Coordinator position on April 11,
2019. It is undisputed that Complainant was minimally qualified for the position. It is
undisputed that Respondent rejected Complainant for the DISH Coordinator position on
May 28, 2019 and selected M.H. (White female) for the position.

However, investigation reveals sufficient evidence in support of Respondent’s legitimate
non-discriminatory reasons for its decision to select Ms. Hansen over Complainant for the
DISH Coordinator position — her relevant experience. As revealed in the DISH
Coordinator job posting, the DISH Coordinator is responsible for establishing and
coordinating “all processes, procedures, and programs for the opening and ongoing
operation of the new pantry.” M.H.’s cover letter and resume reveal that she not only met
the minimum requirements for the position, but she also co-founded food pantries at two -
higher education institutions. While Complainant’s resume and cover letter reveal that .
Complainant also met the minimum requirements for the position, including more than a
decade of experience in the food industry, M.H.’s experience is more specifically tailored
to the DISH Coordinator position. On May 8, 2019, Ms. Elkins submitted her
recommendation for M.H.’s hire, which emphasized M.H.’s experience “working with
undergraduate, graduate students, professionals, faculty, and administration regarding
assessment, fundraising, and administration of the food pantry.” As highlighted in.
interview notes compiled by the hiring committee, M.H. was “the only candidate
interviewed who has not only operated student food pantries, but has created them from the
ground up.” It is undisputed that, unlike M.H., Complainant does not have experience
managing a food pantry.

Investigation reveals insufficient evidence of pretext. Between November 1, 2018 and
November 4, 2019, Respondent hired 64 employees, including 13 employees who

- Kodjo Agblekpe v. Bunker Hill Community College
19BEM03315 2
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 3 of 18

identified their race as Black and 25 male employees. As such, insufficient evidence to
support an inference of pretext exists.

In reviewing the totality of the evidence, investigation reveals insufficient evidence upon
which a fact finder could form a reasonable belief that it is more probable than not that
Respondent committed an unlawful practice in violation of M.G.L. c. 151B.

Conclusion

A finding of Lack of Probable Cause is recommended for Complainant’s claims of
discrimination based on race, color, and sex against Respondent.

‘si Nicole Cocuy /s/ Pamela Myers
Nicole Cocuy Pamela Myers -
Investigator . Attorney Advisor
Disposition

Pursuant to section 5 of M.G.L. c. 151B, and in conformity with the foregoing findings, I.
bave this day determined that a Lack of Probable Cause is being rendered on this case.
Complainant will be afforded the opportunity to appeal this decision.

7113/2020
Date

 

Investigating Commissioner .

Kodjo Agblekpe v. Bunker Hill Community College
19BEM03315
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/24 Page 4 of 18
MALED ON

Tak COMMONWEALTH OF MASsACcHiisitts \.2 5-102 9/27/ 2026
COMMISSION AGAINST DISCRIMINATION ,
One Ashburton Place, Boston, MA 02108 .
Phone: (617) 994-6000 Fax: (617) 994-6024 19 Pi ?:

Lad

5

- DISMISSAL and NOTICE of RIGHT TO.APPEAL ~~~;

: pe es _
To: Kodjo Agblekpe Case: Kodjo Agblekpe v. Bunker Hill Community
42 Hollander Street College

Boston, MA 02121 MCAD Docket Number: 19BEM03315
EEOC Number: 16C-2020-00352

Investigator: Nicole Cocuy
Your complaint has been dismissed as follows:

[] Pursuant to 804 CMR 1.08(1}(c) (2020), the Commission lacks jurisdiction over the
parties or the subject matter of the complaint.

[X] Pursuant to 804 CMR 1.08(1}(f(2) (2020), there is insufficient evidence to support a
determination of probable cause to credit the allegations of the complaint with respect
to all claims in the complaint.

[] Pursuant to 804 CMR 1.05(2) (2020), the Commission has determined after a

preliminary review of the complaint that further investigation will not serve the public
interest. ,

- NOTICE of RIGHT TO APPEAL -

Pursuant to 804 CMR 1.08(4)(b) (2020), you may appeal to the Commission within 10 days
after receipt of this notice. You or your attorney must appeal in writing to the Clerk’s Office.
Attention: Nancy To. 0

All employment complaints, where applicable, were filed by the MCAD with the Equal
Employment Opportunity Commission. Our finding, which will be forwarded to its area office,
JFK Federal Building, Boston, MA will be given substantial weight provided that such findings
are in accordance with the requirements of Title VII of the Civil Rights Act of 1964, the
ADEA, and/or the ADA, as amended.

 

 

7/13/2020
Date
Investigating Commissioner
Ce:

Evan C. Bjorklund, Esq.
Massachusetts Community Colleges

MCAD Docket Number 19BBM03315, Dismissal and Notice of Right to Appeal
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 5 of 18

‘THE COMMONWEALTH OF MASSACHUSETTS

COMMISSION AGAINST DISCRIMINATION
One Ashburton Place, Boston, MA 02108 '

Phone: (617) 994-6000 Fax: (617) 994-6024

Office of the General Counsel

c/o Middlesex Community College
Springs Road, Building 2

Bedford, MA 01730

MCAD Docket Number 19BEM03315, Dismissal and Notice of Right ta Appeal.
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 6 of 18

ey

OR eae
yoy A . at a
ye : ete mies

KODJO AGBLEKPE, , 5 cy 9: >7
42 Hollander Street, Boston, MA 02121 + 617-372-3084 - Agblekpe@gmail.com

oe

ott

August 11, 2020 tat dy

SENT VIA FAX and CERTIFIED MAIL RETURN RECEIPT
U.S. Equal Employment Opportunity Commission

Boston Area Office-JFK Federal Building

15 New Sudbury Street, Room 475

Boston, MA 02203-0506

United States,

Attn: Director Feng K. An

RE: Request for Substantial Weight Review
MCAD Docket Number: 19BEM03315
EEOC/HUD Number: 16C-2020-00352

Dear Feng K. An:

I, Kodjo Agblekpe disagree with the recent decision rendered by MCAD. I would like to request
a substantial weight review of the above referenced case numbers on the grounds that the state
incorrectly analyzed the evidence presented. Also, I have provided the * following new
information with this letter.

Position Statement addressed to EEOC

MCAD Dismissal letter

Guide Star Profile for University of Arizona Campus Pantry

Bunker Hill Community College DISH Coordinator resume for Molly Hansen
Bunker Hill Community College Certification and Authorization statement

Thank you in advance for careful review of this matter.

Respectfully submitted,

Kodjo yo

Complainant
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 7 of 18

UNITED STATES EQUAL EMPLOYMENT

 

OPPORTUNITY COMMISSION
)
KODJO AGBLEKPE, )
)
Complainant, )
a)
v. ) MCAD Docket Number: 19BEM03315
) EEOC Number:16C-2020-00352
BUNKER HILL )
COMMUNITY COLLEGE )
)
Respondent, }
)

 

KODJO AGBLEKPE’s POSITION STATEMENT THAT THERE IS SUFFICIENT
EVIDENCE TO SUPPORT A DETERMINATION OF PROBABLE CAUSE

L MCAD Investigation Revealed Sufficient Evidence of Pretext.

Pursuant to 804 CMR § 1.08(1)(f)(2) et seq., Complainant Kodjo Agblekpe (Mr.
Agblekpe-Black Male Boston Resident ) submits this Position Statement against Respondent
Bunker Hill Community College (“BHCC”) to allege the charge of unlawful discrimination
based on race, color, religion, sex, and national origin in violation of MGL. C, 151B, § 4(1) and
Title VII of the Civil Rights Act of 1964, as amended. |

Based on the following sequence of events, Miss. Hansen’s (White female, out-of-state
applicant, hired by BHCC) resume was forwarded to the hiring committee on May 8, 2019 or
most likely she applied for this position after the job posting closed and rightfully should not
have been considered for the position after the April 11, 2019 cut-off date, Therefore, there
seems to be a question of veracity regarding when Miss Hansen was introduced into BHCC’s

hiring process for this, DISH Coordinator job posting.
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 8 of 18

Based on MCAD Investigator Nicole Cocuy’s (Ms. Cocuy’s) investigation, we have
deduced two conflicting statements that raise concern, BHCC would like us to accept, (as truth)
that after conducting seven interviews, as early as Tuesday April 30, 2019, BHCC was aware
that both Mr. Agblekpe (a Boston Resident) and Miss Hansen (the Out-of-State applicant) were
the finalists who were deemed to be qualified for this position. However, the following day,
Wednesday May 1, 2019 Dean of Students Julie Elkins (Ms. Elkins-White Female) eagerly
contacted Mr. Agblekpe by phone to schedule a follow up informational meeting on Wednesday
May 8, 2019 to discuss next hiring steps; proposed job duties and responsibilities of the DISH
Coordinator position that Ms, Elkins and Asst, Dean Will J. Cribby (Mr. Cribby-White Male)
essentially promised to Mr. Agblekpe.

Ironically, also on Wednesday May 8 is when Ms. Elkin’s hired Miss Hansen for this
specific reason “relevant experience” that distinguished Miss Hansen from Mr. Agblekpe.
Relevant experience is relative as the job posting under “Required Qualifications” there is
no mention that the applicant must have prior experience working in a food pantry. This
information, if substantially compelling, should have been “highlighted on April 30, 2019 in the
interview notes compiled by the interview committee”. On April 30, 2019 if Miss Hansen’s
hiring information remained the same, then how is Mr. Agblekpe natned as a candidate that
directly competes with Miss Hansen.

On April 30, 2019, if her “relevant experience” was so substantially compelling, the
hiring committee could have assessed that from an initial review of Miss Hansen and Mr.
Agblekpe’s resume during the first round of interviews. Therefore, it is during the first round of
interviews that Miss Hansen would have been the undisputable final candidate named in favor of

the DISH Coordinator position, instead of being named as a finalist alongside Mr. Agblekpe.
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 9 of 18

However, on May 8, 2019 Ms. Elkins and Mr. Cribby offered Mr. Agblekpe promises of
employment. If this were a true statement, that Miss Hansen was, hired over Mr. Agblekpe then
Ms. Elkins and Mr. Cribby would have conducted the follow up informational meeting with Miss
Hansen and not Mr. Agblekpe.

Presumably, the natural flow of events show that the hiring committee (Ms. Elkins and
Mr. Cribby, among others) truly intended to submit a recommendation for hire on behalf of Mr.
Agblekpe following his information meeting on May 8th, but on the same day or at a later date
an influential person (White person) known to BHCC may have been unfairly recommended
Miss Hansen-White female, out-of-state applicant, hired by BHCC) into the hiring process which
caused Mr. Agblekpe -Black Male Boston Resident ) to be passed over for a position he was
rightfully qualified. Especially, when relevant experience is relative as the job posting under
“Required Qualifications” there is no mention that the applicant must have prior
experience working in a food pantry. .

Typically, when an out-of-state applicant is selected for employment in another state their
credentials and qualifications are most likely exemplary and usually supersede the qualifications
of the other applicants (who are residents of that state) that apply. Understandably, employers
naturally commit to a longer hiring process when they decide to choose an applicant from out-of-
state, These applicants present with another layer of complexity when conducting background
checks as well as when they decide to accept the job and must situate i.c., moving costs,
searching for a new place to live, acclimating to a new area, transfer of all identification for

themselves and family etc.
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 10 of 18

Accordingly, the Equal Employment Opportunity Commission (EEOC) should find
Sufficient Probable Cause to support Complainant’s charge of unlawful discrimination based on
race, color, religion, sex, and national origin.

IL. MCAD Investigation Revealed that BHCC’s Final Choice for the DISH Coordinator
position, Miss Hansen Unequivocally Misrepresented her Professional Work Experience
and Engaged in Resume Fraud.

Within the food industry, Mr. Agblekpe has a more extensive work and education history.
Culinary arts and food service skills are considered transferrable and is equally suitable for the
DISH Coordinator position. Likewise, Ms. Elkins and Mr. Cribby also agree which is why they
atranged a second meeting with Mr. Agblekpe to discuss the specifics around his preliminary
hire.

Although Miss Hansen has minimal experience for the DISH Coordinator position, the
short time in which she acquired it while a full-time student at University of Arizona (UA) is not
ideal. In May 2019, five months into her internship at the UA Food Pantry, Miss Hansen is also
promoted in May 2019 to a salaried full-time career that has typical responsibilities and
obligations would require at least a Baccalaureate Degree and years of management and
supervision experience, whose hours could surpass 40 or more hours per week.

The federal work study program is offered throughout the United States at all accredited
educational institutions, such as the UA. Federal work study guidelines prevent the UA from
hiring a student (during their academic four-year course of study) as a full-time employee.
During a semester, students are not permitted to work more than 20 hours per week. Work study
is intended to be part-time work, Therefore, UA is not allowed to consider any student with a

full course load of study as the most qualified candidate. This full-time work responsibility may
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 11 of 18

overburden the average full-time student and cause them to get low grades and dropout or quit
school to work the job full-time.

Miss Hansen claim that she created, developed, and managed the UA Food Pantry. This
seems to be an exaggeration or overestimation of her skills and experience. This investigation
stated that “Miss Hansen got the position over Mr. Agblekpe due to her experience developing
and managing food pantries at two higher education institutions.” When in fact the second
higher education institution mentioned is a Graduate Student Senate Food Security Committee,
where Miss Hansen could not actually work in a food pantry.

As a matter of fact, at UA Miss Hansen claimed to have “created, developed and
managed” this food pantry from “ground up”. An online charitable website confirms that in
2015 Principal Officer David Bauer created this 501 (c)(3). Regardless, Miss Hansen stated she
was a co-founder of this food pantry but as a work study you are only allowed to work no more
than 20 hours weekly as a full-time student on federal work study. Ironically, her tenure at the
UA Campus Pantry May 2014-May 2017 only lasted during her four academic years at UA
2013-2017.

At best, Miss Hansen’s food pantry experience, during college, without a BS degree,
excluding internship may be 3 years, if it was not under the federal work study financial aid
program. Miss Hansen still has not been employed any place other than UA, which is
matchless, against Mr. Agblekpe’s 10 or more years of solid work experience in culinary, food
retail/hospitality.

In conclusion, a few red flags that BHCC should have caused BHCC to investigate
further was when Miss Hansen’s resume stated that-UA hired her as a full-time employee while

she was also a full-time student at UA. Five months into.her internship at the UA Campus
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 12 of 18

Pantry she was also hired as Director of Outreach and Internship. Also, Miss Hansen’s career as
Director of Outreach and Internship ended the same month she graduated from UA. Miss
Hansen was also hired for this position without a Baccalaureate Degree, which the job requires.
Lastly, Miss Hansen could not have set up or created the UA Food Pantry because David Bauer
the Principal Officer is listed on GuideStar as creating the 501 (c)(3).

Il. Investigation Revealed that BHCC’s: Assistant Vice President of Human Resources
Molly Ambrose, Dean of Students Julie Elkins, and Vice President/Provost of Academic
Affairs and Student Services James Caniff are Jointly and Severally Liable for the
Negligent Hiring and Retention and Failure to Conduct an Adequate and Thorough
Review of Miss Hansen’s References.

BHCC’s hiring committee negligently hired Miss Hansen when they failed to diligently
verify the pertinent information provided on the application and resume. Hence, BHCC violated
their own proper hiring guidelines that require that an Affirmative Action Officer (AAO) is hired
to work closely with Human Resources to develop proper hiring guidelines and oversee that
hiring process as early as the advertisement phase. As part of their job application, ; candidates
should be required to provide proof of their credentials and any ticensures for their profession, It
is important for prospective employers to verify the accuracy of the information with the
following two organizations:

1. The Council for Higher Education Accreditation, and
2. The U.S Department of Education

As well as requiring candidates to submit applications and verifying this information,
It is important for prospective employers to thoroughly check the candidates’ reference and the
information contained on the applicant’s resumes. Prospective employers should investigate any
problematic areas on the candidates resume. For example, gaps on a candidate’ s employment

history can indicate possible omissions and lies. Therefore, it is crucial for employer to inquire

oo about these gaps and to confirm the responses given by the candidate i in explaining these saps.

6
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 13 of 18

BHCC’s hiring committee is also liable for negligent retention when, they reasonably
knew or should have known that Miss Hansen’s job experience did not actually meet the
qualifications listed on the job posting. Below is BHCC’s Applicant's Statement of
CERTIFICATION AND AUTHORIZATION that certifies that BHCC will check credentials
and was supposed to deter Miss Hansen from making misleading and false statements that
overstated her job experience. BHCC failed to check Miss Hansen’s past employment
background properly and thoroughly, especially when the MCAD investigation notified them
that someone contests the hiring of Miss Hansen over Mr. Agblekpe.

“Applicant's Statement

References and Record Verification Information provided by the applicant during the hiring/applicant
screening process is subject to verification by Bunker Hill Community College. BHCC and/or its agent(s)
will take whatever steps deemed necessary to contact current and previous employers, individuals listed
as references, other individuals, schools and/or licensing authorities to provide information and/or to
verify or clarify information provided.

CERTIFICATION AND AUTHORIZATION

| have read and understand the Information above. | certify that the information in this application and
In any other materials provided by me is true, correct, and complete. | understand that any falsification,
misrepresentation, omission or withholding of information during the hiring/screening process will
result in the rejection of my application or my discharge from employment, if employed.

| authorize Bunker Hill Community College or its authorized agents/contractors to make inquiries of any
persons.

By checking this box, | acknowledge that | have read, and my signature below certifies that | understand
and agree with the paragraphs above.

Type Applicant Name as Signature: Date: ”

IV. MCAD Investigator/Compliance Officer Nicole Cocuy’s Investigation was Cursory
and Failed to Recommend BHCC Best Practices to improve their Hiring Practices.

- Investigator Cocuy has breached her oath of service as she was unable to render abstract -

findings from. her fact-finding process of the investigation. I was able to draw reasonable

7
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 14 of 18

inferences to assess the viability of Mr. Agblekpe’s case based on the facts discovered during
Ms. Cocuy’s own investigation.

A major oversight was when Ms, Cocuy failed to recommend that BHCC become
compliant with one of their own current hiring guidelines and hire an Affirmative Action Officer
(AAO). BHCC cannot afford to operate without an AAO as their role is to consult with Human
Resources so they can develop proper hiring guidelines. The AAO is supposed to initiate the
hiring process with review and development of a recruitment plan that begins as early as the
advertisement phase.

The sample group represented in the investigation was middle to upper management level
positions. There are no entry level positions that appear on the list to lend a broader view of the
overall hiring process. Therefore, of the 13 black males mentioned in the data none of the
candidates were hired in the Food Service Department as it relates to Mr. Agblekpe’s situation.

Regarding BHCC’s hiring practices, Cocuy does not address whether BHCC need to
implement or has an existing policy that prohibits job candidates from misrepresenting their
employment credentials/experience nor does Cocuy address if the consequences for violation of
this rule should be immediate termination.1 Additionally, BHCC as well as Assistant Vice
President of Human Resources Molly Ambrose must be diligent to ensure that the policies and
procedures used in their hiring process significantly reduce the possibility of hiring job
candidates who misrepresent their credentials/experience.2

Good hiring practices can begin as early as the posting of the job announcement. If
statements warning candidates not to engage in the misrepresentation of credentials were placed

on the job posting candidates may be less inclined to even begin the BHCC hiring process.3
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 15 of 18

To get adequate information about the job candidate, it is important that every candidate
be required to submit a resume and complete an application. The applications could have
certification statements that the candidate acknowledges that his or her application may be
rejected for providing untrue or deceptive statements.4 Job candidates could also be required to
sign an authorization and release which allows the prospective employer to confirm and examine
the information provided by the candidate.s The disclaimer allows the employer to benefit from
expeditiously releasing the applicant that dishonestly gained access to this position.

Although BHCC has a implemented a certification and authorization statement that is
prompted once an applicant submits an online application, it can only take effect once the
information is uncovered and the employer fails to act or assert its right based on the disclaimer
listed above. Since Mr. Agblekpe contests its hiring process, BHCC can in good faith conduct a
self-assessment of their own hiring policy to further avoid liability from negligent retention of

Miss Hansen.

1, See Megan Oswald, Comment and Casenote, Private Employers or Private Investigators? A Comment on Negligently Hiring
Applicants with Criminal Records in Ohio, 72 U, CIN. L. REV. 1771, 1788 (2004); Mark Minuti, note: Employer Liability Under
the Doctrine of Negligent Hiring: Suggested Methods for Avoiding the Hiring of Dangerous Employees, 13 DEL. J. CORP. 501,
524-33 (1988).

2. Dallas Business Litigation Attorney Warns That Companies Must Guard Against Resume Fraud, JUSTICENEWSFLAS,COM,
May 2, 2008, availeblo at http://www justicenewsflash.com/2008/05/02/dallas-businesslitigation-attorney2008050218.html {last
visited on Mar. 9, 2011).

3. Heres How to Hire Ethical Employees, VIRGINIAN-PILOT, Jan. 24, 2011 at 37.

4, Sce Oswald, supra note 121, at 1788; Minati, supra note 121, at 524; Weiss v. Fumiture-in the Raw, 306 N.Y.S.2d 253 (N.Y,
Civ. Ct. 1999) (an employer hired an unidentified teenager off the strest to help him deliver furniture to a customer without even
asking the tecnager‘s name and address),

5. Avoiding Negligent Hiring Claims in Texas, Vol. 5, Issue 3 ‘TEX. EMP. L. LETTER, Mar. 1994

V. Specific Response to the Allegations
1. Mr. Agblekpe admits that he has 12 or more relevant years of work/education
experience in various capacities at several State and State Community College settings as well as

Retail, and Restaurant/Hotel. Therefore, certainly Mr. Agblekpe should expect that these
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 16 of 18

professional skills are transferrable, so he is capable to create, develop, and manage a food
pantry geared towards students at a Community College.

2. Mr. Agblekpe denies that the Serv Safe Foodservice Manager Certification is a
weakness. He has had this certification since 2007 and continues to keep this requirement
current and active. Although the job posting states the candidate must have the ability to obtain
this certificate at least 10 days prior to start date.

3. If Miss Hansen had relevant experience, superior to and more unique than Mr.
Agblekpe, how did Mr. Agblekpe and Miss Hansen ever become finalists April 30, 2019 for this
DISH Coordinator position. Why did not Ms, Elkins notify Mr. Agblekpe before May 8, 2019
that he will not be selected for the position. Instead on May 8, 2019 Mr. Agblekpe has an
information meeting with Ms. Elkins and Mr. Cribby regarding the open DISH position and
statements were made that suggest Mr. Agblekpe will soon be hired.

4, The DISH Coordinator position list a requirement of 3 or more years of
supervision experience needed to be considered a suitable candidate, Miss Hansen is weak in the
supervision area. It remains questionable that in her capacity as a freshman student intern at UA
that Miss Hansen could rightfully be appointed to “create, develop, manage” a department as
well as supervise others.

5. Miss Hansen’s work experience in the UA Campus Pantry is also questionable
and weak because as a freshman at UA she could not be expected to be knowledgeable in this
area to be given the chief responsibility to “create, develop, and manage” a food pantry.

6. Miss Hansen engaged in fraud and was dishonest when she over-stated her job

.title and duties stating on her resume that only after 5 months as an intern she is now- qualified

10
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 17 of 18

and promoted to Director of Outreach and Internship. This is confirmed online that in 2015
Principal Officer David Bauer created the 501 (c)(3) on behalf of the UA Food Pantry

7. The investigation report states that Miss Hansen was recommended for the
position over Mr. Agblekpe due to her experience developing and managing food pantries at two
higher education institutions. In actuality, the second higher education institution Miss Hansen
did not actually work at a food pantry, she sat on a Graduate Student Senate Food Security

Committee.

VI. Affirmative Defenses.

First Affirmative Defense

 

The charge for adequate probable cause should be supported because BHCC
discriminated against Mr. Agblekpe due to his race, color, religion, sex, and national origin.
Second Affirmative Defense
Mr. Agblekpe suffered from a compensable harm because of any action taken by BHCC.
Third Affirmative Defense
Any harm suffered by Mr. Agblekpe was the result of any conduct by BHCC.
Fourth Affirmative Defense
Mr. Agblekpe has established a prima facie case of discrimination.
. Fifth Affirmative Defense
BHCC has failed to show sufficient evidence that there is a legitimate non-discriminatory
reason to support their decision to hire Miss Hansen over Mr. Agblekpe for the DISH

Coordinator position.

11
Case 1:21-cv-10120-PBS Document 1-3 Filed 01/22/21 Page 18 of 18

Sixth Affirmative Defense

 

BHCC failed to include key components in the job posting to properly notify applicants
that it was a “Required Qualification” to have past work experience in actually “creating,
developing, and managing” a food pantry. Otherwise, a reasonable person can expect to
substitute relevant past work experience to accomplish the specific job responsibilities listed on
the job posting.

WHEREFORE, Complainant Kodjo Agblekpe pray that BHCC support his proposed
charge for the EEOC to support the charge for adequate of probable cause.

BUSINESS.

By complainant,
edie

MR. KODJO AGBLEKPE

42 Hollander Street

Boston, MA 02121
(617) 372-3084

Agblekpe@gmail.com

 

Date: August 1, 2020
Verification

1 Kod 1\0 A Apleyoe , affirm under oath under pains and penalties
of perjury that I have reviewed this Position Statement and that the information contained in it is
true and accurate according to the best records and information available to me.

Amp Aatl He

Certificate of Service

The undersigned certifies that he served the foregoing by causing a copy thereof to be
delivered by first-class mail and by.email to counsel for the Complainant and for the other

Respondent this 1st day of August 2020. okay |

Complainant Kodjd’Agblekpe

12
